DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-11 are pending and presented for examination.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 9-10 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.

5. 	Claim 9 is directed to functional descriptive material, which consists of a computer program per se. Since a computer program is not a process and does not fall within the statutory classes listed in 35 U.S.C. 101, the claim is believed to recite non-statuary subject matter. Each step in the claims could be implemented using software per se. The Examiner suggests that the Applicant add the limitation hardware to the claim in order to properly render the claim in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.

6.	Claim 10 recites “Storage medium storing a computer program…” Thus, applying the broadest reasonable interpretation of " Storage medium " in light of the specification includes transitory signals, which are signals, per se. Transitory signals are not one of the enumerated statutory categories of invention eligible for patenting (process, machine, manufacture, or composition of matter). See MPEP 2106.03 and In re Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
 	The Examiner suggests that the Applicant add the limitation “ A non-transitory storage medium” to the claim in order to properly render the claim in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.  

Claim Rejections - 35 USC § 112
7.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
8.	Claims 3-4 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

9.	Claim 3 recites the limitations “wherein said smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the powerline communication network, and wherein said smart electricity meter obtains said data from the management entity via the third wireless local communication network when said smart electricity meter has a connection, via said wireless local communication network, with said residential gateway and furthermore when the quantity of data to be transferred is higher than said first predefined threshold.” However, the claim language “wherein said smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the powerline communication network” is unclear. The relationship among the a first predefined threshold, the second predefined threshold, and a reconfiguration of the powerline communication network based on the thresholds are not clear. It is not also clear how the first predefined threshold, and/or the second predefined threshold is determined or defined. Appropriate correction is required

9.	Claim 4 recites the limitations “wherein said smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is a predefined curve and from a probability of success supplied by the management entity representing a probability that the powerline communication network will not undergo a reconfiguration during the downloading as from the moment when the smart electricity meter will begin said downloading, said predefined curve connecting quantities of data to be downloaded to values representing probabilities of success of a downloading made via the powerline communication network” is unclear. It is not clear how the predefined curve used in determining the limit value and/or quantifying the data to be downloaded. Appropriate correction is required

Claim Objection
10.	Claim 4 is objected to because of the following informalities: Claim language “ when the smart electricity meter will begin said downloading…” should read “when the . Appropriate correction is required.

11.	Claim 10 is objected to because of the following informalities: Claim language “ Storage medium storing…” should read “A storage medium storing….” for clarity purpose. Appropriate correction is required.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1, 2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harney et al. EP 3122061 (hereinafter, Harney), in view of Mille et al. US 20160306620 (hereinafter, Mille).

  	Regarding claim 1, Harney discloses a method for transmitting data from a management entity in a communication system further comprising at least one data concentrator device to which smart electricity meters are attached via a first powerline communication network, each data concentrator device being connected to the management entity via a second communication network ([0022]-[0026], Fig. 1), the method comprising: 
 	said smart electricity meter receives, coming from the management entity, via the first powerline communication network, a message ([0032], [0052]: the management entity 130 broadcast to the smart electricity meters 120 transmission quality information relating to the primary collection network);  
 	wherein, said smart electricity meter comprising a wireless communication interface adapted to communicate via a third wireless local communication network with a residential gateway connected to the management entity via a fourth communication network ([0025], Fig. 1: each smart electricity meter 120 further comprises communication interface 112 with a wireless communication network 103… to provide another means to allow said smart electricity meters 120 to transmit information to the management entity 130, LPWAN type communications are established between each of said smart electricity meters 120 and a collection gateway 150. It should be noted that the smart electricity meters 120 attached to the same data concentrator device 110 can be attached to separate collection gateways 150).
 	Harney does not disclose:

 	However, Mille discloses:
 	 in order to transmit data from the management entity to a said smart electricity meter, said smart electricity meter receives a message indicating that a data transfer is pending with the management entity, said smart electricity meter obtains said data from the management entity ([0002], [0012]-[0015]: (a) transmitting a message for planning reception of update data to the plurality of remote-reading terminals to be updated by the intermediary of their associated access points, the planning message comprising a start time for the distribution of the update data;…transmitting the update data by the selected set of access points, at the distribution start time. The remote-reading terminals of the plurality of remote-reading terminals can be, in a non-limiting way, electricity meters. See also [0028]-[0030]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney to use in order to transmit data from the management entity to a said smart electricity meter, said smart electricity meter receives a message indicating that a data transfer is pending with the management entity, said smart electricity meter obtains said data from the management entity as taught by Mille. The motivation for doing so would have been in order to manage software updates of remote smart meters (Mille, [0001], [0029]).

Regarding claims 9-11, the claims are rejected with the same rationale as in claim 1. 

16.	Regarding claim 2, Harney in view of Mille disclose the method according to claim 1, wherein, on reception of the message indicating that the data transfer is pending with the management entity, said smart electricity meter performs as disclosed above. 
 	Harney further discloses determining whether said smart electricity meter has a connection, via said third wireless local communication network, with said residential gateway enabling it to communicate with the management entity by means thereof; obtaining said [message] from the management entity via the third wireless local communication network when said smart electricity meter has a connection, via said third wireless local communication network, with said residential gateway; and obtaining said [message] from the management entity via the first powerline communication network when said smart electricity meter does not have a connection, via said third wireless local communication network, with said residential gateway ([0008]-[0011]).
 	  Harney does not disclose:
 	obtaining said data from the management entity.  
 	However, Mille discloses:
 	obtaining said data from the management entity ([0002], [0012]-[0015]: (a) transmitting a message for planning reception of update data to the plurality of remote-reading terminals to be updated by the intermediary of their associated access points, the planning message comprising a start time for the distribution of the update data;…transmitting the update data by the selected set of access points, at the distribution start time. The remote-reading terminals of the plurality of remote-reading terminals can be, in a non-limiting way, electricity meters. See also [0028]-[0030]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney to use obtaining said data from the management entity as taught by Mille. The motivation for doing so would have been in order to manage software updates of remote smart meters (Mille, [0001], [0029]).

19.	Regarding claim 7, Harney in view of Mille disclose the method according to claim 1 as disclosed above.  
 	Harney further discloses after having obtained said [message] from the management entity via the third wireless local communication network, said smart electricity meter makes, with the management entity, exchanges [messages], said exchanges taking place via the first powerline communication network ([0008]-[0011], [0038], [0052]).
 	  Harney does not disclose:
 	wherein, after having obtained said data from the management entity via the third wireless local communication network, said smart electricity meter makes, with the management entity, exchanges confirming successful transfer.  
 	However, Mille discloses:
([0019], [0054]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney to use wherein, after having obtained said data from the management entity via the third wireless local communication network, said smart electricity meter makes, with the management entity, exchanges confirming successful transfer as taught by Mille. The motivation for doing so would have been in order to manage software updates of remote smart meters (Mille, [0001], [0029]).

20.	Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harney, in view of Mille, in further view of Armstrong et al. “Efficient and Transparent Dynamic Content Updates for Mobile Clients”, 2006 (hereinafter, Armstrong).

21.	Regarding claim 3, Harney in view of Mille disclose the method according to claim 2 as disclosed above. 
 	Harney further discloses wherein said smart electricity meter obtains said message from the management entity via the third wireless local communication network when said smart electricity meter has a connection, via said wireless local communication network with said residential gateway ([0008]-[0011], [0052], [0055]).
 	Harney in view of Mille does not disclose:

 	However, Armstrong discloses:
 	wherein said smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the powerline communication network, and furthermore when the quantity of data to be transferred is higher than said first predefined threshold (Abstract and page 57 column 1 (last paragraph)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use wherein said smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the powerline communication network, and furthermore when the quantity of data to be transferred is higher than said first  as taught by Armstrong. The motivation for doing so would have been in order to download data efficiently  (Armstrong, page 57).

22.	Regarding claim 4, Harney in view of Mille disclose the method according to claim 2 as disclosed above. 
 	Harney further discloses said smart electricity meter obtaining said message from the management entity via the powerline communication network ([0008]-[0011], [0052]).
 	Harney in view of Mille does not disclose:
 	wherein said smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is below a value, referred to as the limit value, obtained from a predefined curve and from a probability of success supplied by the management entity representing a probability that the powerline communication network will not undergo a reconfiguration during the downloading as from the moment when the smart electricity meter will begin said downloading, said predefined curve connecting quantities of data to be downloaded to values representing probabilities of success of a downloading made via the powerline communication network, said smart electricity meter obtaining said data from the management entity via the powerline communication network when the quantity of data to be transferred is below the limit value.  
 	However, Armstrong discloses:
 (Abstract and page 57 column 1 (last paragraph)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use wherein said smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is below a value, referred to as the limit value, obtained from a predefined curve and from a probability of success supplied by the management entity representing a probability that the powerline communication network will not undergo a reconfiguration during the downloading as from the moment when the smart electricity meter will begin said downloading, said predefined curve connecting quantities of data to be downloaded to values representing probabilities of success of a downloading made via the powerline communication network, said smart electricity meter obtaining said data from the management entity via the powerline communication network when the quantity of data to be transferred is 

23.	Regarding claim 8, Harney in view of Mille disclose the method according to claim 1 as disclosed above. 
 	Harney further discloses wherein the wireless communication interface ([0026]).
 	Harney in view of Mille does not disclose:
 	wherein the wireless communication interface is of Wi-Fi type.  
 	However, Armstrong discloses:
 	wherein the wireless communication interface is of Wi-Fi type (Abstract and page 57 column 1 (last paragraph)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use wherein the wireless communication interface is of Wi-Fi type as taught by Armstrong. The motivation for doing so would have been in order to download data efficiently  (Armstrong, page 57).


20.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harney, in view of Mille, in further view of Bell et al. US 20120173873 (hereinafter, Bell).

Regarding claim 5, Harney in view of Mille disclose the method according to claim 2 as disclosed above. 
 	Harney further discloses said smart electricity meter creates, in conjunction with the management entity via the powerline communication network, an encryption application context. This encryption application context, created in a coherent manner within said smart electricity meter and the management entity, makes it possible to use encryption/decryption authentication and signature keys intended for security operations ([0038], [0064]).
	Harney in view of Mille does not disclose:
 	wherein said smart electricity meter exports, via the wireless communication interface thereof, an entry web page for making it possible to enter a network name and a password, and said smart electricity meter connects to said residential gateway by means of the network name and the password entered via said entry web page.
	However, Bell discloses:
 	wherein said smart electricity meter [create], via the wireless communication interface thereof, an entry web page for making it possible to enter a network name and a password, and said smart electricity meter connects to said residential gateway by means of the network name and the password entered via said entry web page (Abstract, [0016], [0036], [0063], [0066], [0069]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use wherein said smart electricity meter [create], via the wireless  as taught by Bell. The motivation for doing so would have been in order to improve the reliability and efficiency of the smart grid (Bell, [0017]).

21.	Regarding claim 6, Harney in view of Mille disclose the method according to claim 5 as disclosed above. 
 	Harney further discloses said smart electricity meter 120 selects the secondary collection network, if said smart electricity meter 120 fails ([0009]-[0011], [0043]-[0044]).
	Harney in view of Mille does not disclose:
 	wherein smart electricity meter [create] the entry web page only when said smart electricity meter have a network name and a password making it possible to use its wireless communication interface to communicate with the management entity.
	However, Bell discloses:
 	wherein smart electricity meter exports the entry web page only when said smart electricity meter have a network name and a password making it possible to use its wireless communication interface to communicate with the management entity (Abstract, [0016], [0036], [0063], [0066], [0069]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use wherein smart electricity meter exports the entry web page only  as taught by Bell. The motivation for doing so would have been in order to improve the reliability and efficiency of the smart grid (Bell, [0017]).


Conclusion

24.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864